SM Energy
                                                                         CompanyAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 3, 2013

                                      No. 04-12-00772-CV

  W.H. SUTTON, Arctic Royalty Limited Partnership, Julie S. Mueller, Janet Lee Smith as
Trustee of the Janet Lee Smith Family Trust, Anita Louise Davies as Trustee of the Anita Louise
                    Davies Family Trust and Frederick Jackson Bell Jr., et al.,
                                          Appellants

                                                 v.

                                  SM ENERGY COMPANY,
                                        Appellee

                  From the 341st Judicial District Court, Webb County, Texas
                            Trial Court No. 2011CVQ001903 D3
                      Honorable Elma T. Salinas Ender, Judge Presiding


                                         ORDER
        Appellant’s eighth motion to extend time to file the brief is GRANTED. We ORDER
appellant to file the appellant’s brief in this court on or before May 3, 2013. With the granting of
this extension, appellant has been given a total of one hundred and eleven days (111) to file the
brief from the original due date. Accordingly, appellant is advised that NO FURTHER
EXTENSION OF TIME WILL BE GRANTED ABSENT WRITTEN PROOF OF
ADDITIONAL EXTRAORDINARY CIRCUMSTANCES.



                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of May, 2013.

                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court